UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7412



ROBERT WATSON,

                                              Plaintiff - Appellant,

          versus


SERGEANT JOHNSON,

                                              Defendant - Appellee,

          and


MICHAEL MOORE; GERALDINE MIRO; MR. NICHOLS;
MS. ROSS; MS. JOHNSON; CAPTAIN ALBRITTON; JOHN
SHU; D. L. SMITH; MR. COHEN; FRED BROWN,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-96-3371-4-19BE)


Submitted:   May 12, 1998                   Decided:   June 30, 1998


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert Watson, Appellant Pro Se.   Sandra Jane Senn, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

        Robert Watson appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion accepting the magis-

trate judge’s report and recommendation and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district       court.    See    Watson   v.       Johnson,    No.    CA-96-3371-4-19BE

(D.S.C. Sept. 15, 1997). We find that Watson failed to establish

that his placement in lock-up constituted an atypical and signif-

icant hardship. See Sandin v. Conner, 515 U.S. 472, 484 (1995).

Accordingly, Watson’s due process claims are meritless. See id. We

find no merit to Watson’s claim that Officer Smith used excessive

force in detaining him after he broke loose from correction offi-

cers. Officer Smith’s actions were justified by conditions then

existing in the prison, including a near-riot and Watson’s own

actions in breaking free from the officers. See Whitley v. Albers,

475 U.S. 312, 320-21 (1986). Further, we find that the magistrate

judge    did    not     abuse   her   discretion       when    she    denied   Watson’s

discovery-related motions. See Strag v. Board of Trustees, 55 F.3d

943, 954 (4th Cir. 1995) (stating that denial of a discovery motion

does not constitute reversible error where the information sought

could not be used to defeat summary judgment). We dispense with

oral argument because the facts and legal contentions are adequate-




                                              3
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         AFFIRMED




                                  4